Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Rebecca Goodrich via email dated March 10, 2022.
The application has been amended as proposed in attached claims document.
REASONS FOR ALLOWANCE
Claims 1, 14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Savicki et al. (US 9,642,469) teaches (figures 1-3) a seat/seating apparatus (100) configured to support an occupant (Col. 2 Lines 54-55), the seat comprising:
an adjustable cushion/ an inflatable bladder (106) coupled to the seat, wherein electricity provide power to the adjustable cushion (Col. 2 Lines 54-58; Col. 3 Lines 8-10, 21-22; electric pump is used to pump air into bladder (106)) such that at least one property comprises a shape of the adjustable cushion configured to be selectively modulated (pump modulates/ changes shape of the adjustable cushion/ an inflatable bladder).
Hofferberth et al. (US 3,311,330) teaches (figures 1-4) an ejection seat system (10) for aircraft with a basic seat structure (11) and seat cushion (16) (Col. 2 Lines 45-47, 65-66).

Soldatos (US 2009/0308672) teaches (figure 1) the aircraft seat-wheelchair with the mechanism including electric motors (6), powered by rechargeable batteries/ local power source (Para 0007; rechargeable batteries are local power sources mounted to the seat).
Though above references teach different aspects of the invention it would not have been obvious to one of ordinary skill in art to come up with an ejection seat comprising adjustable cushion where all power provided to the adjustable cushion comes from the electric energy storage device and the urine-based power generator without the use of impermissible hindsight.
Claims 3-13 are allowable due to dependency on claim 1.
Claims 16-17 and 19 are allowable due to dependency on claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647